Exhibit 10.3

Severance Agreement and General Release

This Severance Agreement and Mutual Release (“Severance Agreement”) is made this
7th day of May, 2019 by and between Sally E. Bowers (hereinafter “Ms. Bowers”)
and Franklin Synergy Bank, a Tennessee banking corporation (the “Bank”) (and Ms.
Bowers and Bank sometimes hereinafter collectively referred to as the
“Parties”).

WHEREAS, Ms. Bowers has been an employee of the Bank pursuant to which Ms.
Bowers has served as the Executive Vice President/Chief Mortgage Officer of the
Bank;

WHEREAS, the Bank and Ms. Bowers are parties to that certain Confidentiality,
Non-Competition and Non-Solicitation Agreement dated January 29, 2014 (the
“Non-Compete Agreement”) pursuant to which the Bank and Ms. Bowers have certain
obligations to each other following Ms. Bower’s separation from employment with
the Bank;

WHEREAS, the Bank and Ms. Bowers are parties to that certain Employment
Agreement dated January 29, 2014 (the “Employment Agreement”) pursuant to which
the Bank and Ms. Bowers have certain obligations to each other following Ms.
Bowers’ separation from employment with the Bank;

WHEREAS, Ms. Bowers desires to voluntarily resign her employment; and

WHEREAS the Bank wishes to accept Ms. Bowers’ resignation and resolve any and
all issues surrounding the termination of Ms. Bowers’ employment with the Bank
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the terms stated
herein, it is mutually agreed between the parties as follows:

1.Separation From Employment.  Ms. Bowers’ separation from employment with the
Bank is effective on May 10, 2019 (the “Separation Date”), and all obligations
between the parties under the Employment Agreement and the Non-Compete Agreement
subsequent to Ms. Bowers’ separation will be calculated, applied and interpreted
based upon such Separation Date.

2.Cessation of Regular Compensation.  The Bank will pay Ms. Bowers’ all earned
wages up to her Separation Date.  These wages will be paid through the normal
payroll processes, including applicable taxes and withholding.  Except as
provided in Section 4 of this Agreement, Ms. Bowers shall not be entitled to any
additional compensation of any kind whatsoever from the Bank from and after the
Separation Date under the Employment Agreement, the Non-Compete Agreement or
from any other circumstances.

3.Non-Compete Agreement.  Ms. Bowers’ obligations under Section 4 of the
Non-Compete Agreement shall continue until the one year anniversary of Ms.
Bowers’ Separation Date.  The Bank’s obligations to Ms. Bowers pursuant to
Section 4 of this Agreement shall continue for the period provided therein so
long as Ms. Bowers is not in violation of her obligations under Section 4 of the
Non-Compete Agreement.    

1

 

--------------------------------------------------------------------------------

4.Total Severance Payment.  In consideration for Ms. Bowers’ obligations under
the Non-Compete Agreement, the Bank shall pay Ms. Bowers twelve (12) months of
Ms. Bowers’ current base pay of $132,934.00 less applicable taxes and
withholding.  The severance amount, less the deductions noted above, will be
payable to Ms. Bowers in equal bi-monthly installments of $5,538.92 on the 15th
day and the last day of each calendar month commencing May 15,
2019.  Additionally, the Bank shall pay Ms. Bowers one (1) times the average
cash incentive bonus based on the last three (3) years averaged cash incentive
bonus pay (which is equal to a total of $6,866.21 less applicable taxes and
withholding) and will be paid in equal bi-monthly installments of $286.09 on the
15th day of the month and the last day of each month beginning on May 15,
2019.  

5.Treatment of Stock Options and Restricted Stock.  As a result of Ms. Bowers’
resignation, any unvested awards of options, restricted stock, stock
appreciation rights, or other forms of equity compensation or awards shall
become fully vested as of Ms. Bowers’ Separation Date regardless of the terms of
the 2017 Omnibus Equity Incentive Plan and any Awards and Award notices (as
defined in such plan), and any other documents and plans pursuant to which such
award of equity compensation was awarded.  

6.Termination of All Fringe Benefits at Separation Date.  Ms. Bowers’ coverage
under the Bank’s short term disability, long term disability, executive life and
other employee benefit programs will end on the Separation Date.  Ms. Bowers’
coverage under the Bank’s healthcare program and policies, including medical,
dental, and vision, will end at 11:59 p.m. on May 31, 2019. Ms. Bowers shall be
eligible to continue health insurance coverage for herself through COBRA for as
long as otherwise provided under COBRA, and subject to Ms. Bowers’ payment of
any required premiums. Information regarding COBRA continuation coverage will be
mailed to Ms. Bowers in the ordinary course of business.

7.Release of Age and All Other Claims.  Ms. Bowers agrees not to file, pursue or
prosecute any suit, charge, complaint, action or claim of any nature whatsoever
(and whether known or unknown) arising out of Ms. Bowers’ employment with the
Bank, its subsidiaries, parent companies, and affiliated companies, or Ms.
Bowers’ separation from such employment.  Ms. Bowers further hereby individually
and collectively, for herself, her estate, agents, attorneys, successors, heirs,
executors, administrators, insurers and assignees, irrevocably and
unconditionally releases and discharges the Bank and its respective related
subsidiaries, parent companies, and their respective agents, directors, parent
corporations, sister corporations, subsidiary corporations, affiliates,
officers, employees, representatives, attorneys, insurers, predecessors and
successors (hereinafter collectively referred to as the “Releasees”) from any
and all actions, causes of action, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including attorney’s fees and cost actually incurred) of any nature
whatsoever, in law or equity, whether known or unknown, which Ms. Bowers ever
had, or may have had, against Releasees since the beginning of time to the
execution of this Agreement.

Claims being released under this Agreement include, but are not limited to, any
and all claims against the Releasees arising under any federal, state, or local
statutes, ordinances, resolutions, regulations, constitutional provisions and/or
common law(s), from any and all actions, causes of action, lawsuits, debts,
charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses of any and every nature whatsoever, both
legal

2

 

--------------------------------------------------------------------------------

and equitable, whether known or unknown, which Ms. Bowers had, has ever had, now
has or may have against the Releasees as of the date of execution of this
Agreement, including, but not limited to:

(i)any and all claims which were, or could have been, asserted in any lawsuit or
administrative action or proceeding;

(ii)any and all claims arising out of Ms. Bowers’ employment by the Releasees
and Ms. Bowers’ separation from that employment;

(iii)any and all claims of discrimination or retaliation arising under local,
state or federal law including, but not limited to, Title VII of the Civil
Rights Act of 1964; 42 U.S.C.  §§ 1981, 1981A, 1983 and 1985; the Age
Discrimination in Employment Act; the Americans With Disabilities Act; the
Federal Rehabilitation Act of 1973; the Older Workers Benefit Protection Act;
the Family and Medical Leave Act of 1993; the Genetic Information
Nondiscrimination Act; the Employee Retirement Income Security Act of 1974;
Executive Order 11246; the Tennessee Human Rights Act; each, as amended, any
other similar federal, state, or local law or regulation, any claim for race,
color, sex, age, disability, religious, and/or other forms of unlawful
discrimination or harassment or retaliation, any claim under federal, state,
local, or common law, any claim for breach of contract, any claim for wrongful
discharge, any claim for outrageous conduct or intentional infliction of
emotional distress, any claim for negligent or reckless infliction of emotional
distress, any claim for assault or battery, any claim for retaliatory discharge
or constructive discharge, any claim for defamation, libel or slander, any and
all state law tort claims, and any and all claims that could have been brought
by Ms. Bowers against Releasees arising out of or related to Ms. Bowers’
employment with, and/or separation of employment from the Bank;

(iv)any and all tort claims including, but not limited to, claims of wrongful
termination, constructive discharge, defamation, invasion of privacy,
interference with contract, interference with prospective economic advantage,
and intentional or negligent infliction of emotional distress and outrage;

(v)any and all contract claims whether express or implied;

(vi)any and all claims for unpaid benefits or entitlements asserted under any
Bank plan, policy, benefits offering or program except any vested retirement or
pension benefits, if any, or as otherwise required by law or preserved in this
Agreement; and

(vii)any and all claims for attorneys’ fees, interest, costs, injunctive relief
or reinstatement to which Ms. Bowers is, claims to be or may be, entitled.

Nothing in this Agreement shall limit Ms. Bowers’ ability to participate in any
investigation by, or to file a complaint or charge of discrimination with any
federal or state administrative agency. Ms. Bowers agrees, however, that by
signing this Agreement she expressly waives any right she may have to recover
money damages in a suit brought by any state or federal governmental agency on
her behalf. It is understood and agreed that this release does not apply to
claims for breach of this Agreement, claims related to vested employee benefits,
claims for unemployment compensation benefits, claims for workers’ compensation
benefits or any other claims that are not waivable by law.

3

 

--------------------------------------------------------------------------------

8.Agreement Not to Sue.  In consideration of the Bank’s promises, payments and
other consideration contained herein, Ms. Bowers hereby further agrees that if
any claim referenced herein is filed, pursued, or otherwise prosecuted by Ms.
Bowers, individually or collectively, or by any persons or entities, by or
through her or on her behalf, individually or collectively, Ms. Bowers waives
her rights to relief from such claim, including the right to attorneys’ fees,
costs and any and all other relief whether legal or equitable, sought in such
claim, and agrees to indemnify and hold Releasees harmless from such claim,
including attorneys’ fees and costs.  If Ms. Bowers violates this Agreement by
suing the Bank or the Releasees, Ms. Bowers agrees that she will pay all costs
and expenses of defending against the suit incurred by the Bank or the
Releasees.  Nothing in this Section 8 will prevent Ms. Bowers from bringing
claims against the Bank arising out of a breach of this Agreement.

9.Absence of Claims.  Ms. Bowers also acknowledges, represents and warrants that
she has not filed or assigned to any person or entity any claims, charges,
complaints, or grievances against the Bank.

10.Business Expenses. Any outstanding business expenses incurred through the
Separation Date for which Ms. Bowers may be seeking reimbursement shall be
submitted by Ms. Bowers to Jan Carlson, HR Manager, on or before May 31, 2019.
Provided Ms. Bowers complies with this Section 10 and the expenses submitted for
reimbursement are reasonable, the Bank will process the expense check according
to established business practices within thirty (30) days of receipt.

11.Return of Property. Ms. Bowers further acknowledges and agrees on the
Separation Date that she shall return to the Bank, or its appropriate related
and/or subsidiary companies, any and all Bank property, including but not
limited to, keys/fobs to the Bank’s properties, passwords, electronic passwords,
documents, handbooks, policies and procedures, client lists, personnel ID’s, all
written or electronically recorded materials that Ms. Bowers has in her
possession or control concerning information that relates to the business of the
Bank, including without limitation, all financial information, budgets,
projections, personnel information, insurance records, information relating to
any lawsuits, customer information, and all summaries, extracts and notes
relating thereto.  In addition, Ms. Bowers agrees that neither she nor her
attorneys or other agents will keep any originals or copies of the foregoing
retained or acquired by Ms. Bowers during or following Ms. Bowers’ employment
with the Bank.  Ms. Bowers further acknowledges that she will not destroy any
information in her custody or possession relating to or belonging to the Bank.

12.Non-Disparagement.  In consideration of the Bank’s promises, payments and
other consideration contained herein, Ms. Bowers further agrees she will not do
or say anything that would have the effect of diminishing or damaging the
goodwill and good reputation of the Bank, its related or subsidiary companies,
officers, directors, employees or the Bank’s products and services.

13.Cooperation.  In consideration of the Bank’s promises, payments and other
consideration contained herein, Ms. Bowers agrees to cooperate fully and assist
the Bank in connection with any current or subsequent legal, administrative or
regulatory matter or other proceedings involving the Bank.

4

 

--------------------------------------------------------------------------------

14.Advice to Seek Counsel/Time to Consider. Ms. Bowers further acknowledges that
the Bank has advised Ms. Bowers that she may consult an attorney of Ms. Bowers’
choosing, at her own expense to consider the terms of this Severance Agreement.

15.No Admission of Wrongdoing. It is understood and agreed that this Agreement
does not and shall not constitute an admission by the Bank or Ms. Bowers that it
or she has violated any law or any right of the other.

16.Confidentiality.  In consideration of the Bank’s promises, payments and other
consideration contained herein, Ms. Bowers agrees to hold this Agreement and its
terms in confidence and not to disclose or discuss the existence of this
Agreement or its contents with anyone, including employees of the Bank and its
affiliates, except her attorney/s and immediate family members.  

17.Severability/Enforcement. Should this Agreement be held invalid or
unenforceable, (in whole or in part), with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances.  

18.Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of Tennessee, and its terms shall in all cases be interpreted as a
whole, according to its fair meaning, and not strictly for or against either of
the Bank or Ms. Bowers.

19.Whole Agreement. The Parties further agree that this Severance Agreement sets
forth the entire agreement between the Parties hereto and fully supersedes any
and all prior agreements or understandings between them which have not been
fully incorporated by reference into this document.  This Agreement may be
amended or superseded only by a subsequent writing executed by all Parties.

20.Knowing and Voluntary Agreement. The Parties represent and certify that they
have carefully read and fully understand all of the provisions of this
Agreement, that they have had ample and adequate opportunity to thoroughly
discuss all aspects of this Agreement with legal counsel of their own choosing,
that they are voluntarily entering into this Agreement and that no
representations have been made other than those set forth explicitly herein.

21.Internal Revenue Code Section 409A. The Bank intends that if any payments and
benefits are provided under this Severance Agreement they shall either be exempt
from the application of, or comply with, the requirements of Code Section 409A.
The Severance Agreement shall be construed in a manner that supports the Bank’s
intent to be exempt from or comply with Code Section 409A. Notwithstanding
anything in the Agreement to the contrary, the Bank may amend the Severance
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of remaining exempt from or complying with the
requirements of Code Section 409A, provided however that any such amendment will
not otherwise modify the material financial terms of this Severance Agreement.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Code
Section 409A. Further, (a) in the event that Code Section 409A requires that any
special terms, provisions or conditions be included in this Severance Agreement,
then such terms, provisions and conditions shall, to the extent practicable, be
deemed to be made a part of this Severance Agreement, and (b) terms used in this
Severance Agreement shall be construed in accordance with Code Section 409A if
and to the

5

 

--------------------------------------------------------------------------------

extent required. Further, in the event that this Agreement or any benefit
thereunder shall be deemed not to comply with Code Section 409A, then neither
the Bank, its Board, its officers, its employees, any of the Bank’s committees
nor its or their designees or agents shall be liable to Ms. Bowers or other
persons for actions, decisions or determinations made in good faith.  If this
provision prevents the payment or distribution of any non-exempt deferred
compensation, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Code Section 409A-compliant “separation
from service.”  Finally, neither the Bank nor Ms. Bowers shall accelerate the
timing of any payment to be made under this Severance Agreement, and neither may
defer any payment to a future date, except as may be expressly permitted by
regulations issued under IRS Code Section 409A.

22.Jury Trial Waiver. The Parties hereto respectively waive their rights to a
trial by jury with regard to any matter addressed in or arising out of this
Agreement.

23. Venue. The Parties hereto agree that the exclusive venue for any litigation
arising under or out of this Agreement shall be in any state court located in
Williamson County, Tennessee.

 

(Signature page follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

I UNDERSTAND AND AGREE THAT THIS SEVERANCE AGREEMENT CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS, INCLUDING KNOWN AND UNKNOWN CLAIMS, WHICH I MIGHT
HAVE AS OF THIS DATE.

 

 

/s/ Sally Bowers

SALLY E. BOWERS

Date:

May 7, 2019

 

FRANKLIN SYNERGY BANK

By:

/s/ J. Myers Jones, III

J. MYERS JONES, III

Title:

Interim Chief Executive Officer

Date:

May 7, 2019

 

7

 